Citation Nr: 9905714	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-16 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to an increased rating for anxiety disorder, 
panic disorder, without agoraphobia, currently evaluated 
10 percent disabling.  

Entitlement to an increased (compensable) rating for 
residuals of dislocation of the right little finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from March 1975 to November 
1976.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, WV, in 
August 1996 which denied the claimed benefits.  This case was 
previously before the Board in June 1998 when it was remanded 
for further development.  The case has now been returned to 
the Board for completion of appellate consideration.


FINDINGS OF FACT

1.  Anxiety disorder, panic disorder, without agoraphobia, is 
manifested by rare panic attacks and mild depression and 
produces not more than mild social or occupational 
impairment.  

2.  Residuals of dislocation of the right little finger are 
manifested by slight limitation of active extension of the 
distal interphalangeal joint of the little finger, occasional 
pain and cramping in the area of the finger and right wrist 
and deformity of the distal interphalangeal joint.  


CONCLUSIONS OF LAW

1.  Anxiety disorder, panic disorder, without agoraphobia, is 
not more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, and Part 4, 
Code 9400 (1998)

2.  Residuals of dislocation of the right little finger are 
10 percent disabling and no more.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§  4.1, 4.2, 4.10, 4.40, 4.45, 4.59 and Part 4, 
Codes 5227, 5156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records reflect treatment for a 
dislocation of the veteran's right little finger that 
occurred while playing volleyball.  The records also show 
treatment, including hospitalization, for psychiatric 
symptoms, with diagnoses that included depressive reaction, 
schizophrenia, inadequate personality, and immature 
personality.  He was discharged from service on the basis of 
his having a personality disorder.  

On VA psychiatric examination in March 1977, the examiner 
indicated that the veteran appeared to be a rather immature 
person, but diagnosed anxiety disorder with somatization 
trends, with mild to moderate occupational impairment.  

A rating decision in May 1977 granted service connection for, 
inter alia, anxiety neurosis with somatization trends, 
assigning a 10 percent rating, and residuals of dislocation 
of the right little finger, assigning a noncompensable 
evaluation.  

A VA outpatient clinic note dated in January 1996 indicates 
that the veteran was requesting to have his right little 
finger straightened out.  The examiner reported a swan neck 
deformity of the finger with a subluxated proximal 
interphalangeal (PIP) joint.  

A VA compensation examination was conducted in July 1996.  
The orthopedic examiner indicated that the veteran had done 
OK until two years previously, when he had begun to have 
cramps in the palm of his right hand over the fifth 
metacarpal while working as a carpenter.  The veteran also 
had noted some deformity of the right fifth finger, a 
snapping sound on flexion of the finger, and limitation of 
extension of the finger.  He was reportedly offered surgery 
to correct the problem in December 1995, but he declined.  On 
examination, there was a swan neck deformity of the right 
fifth finger, with some mallet deformity of the distal 
interphalangeal (DIP) joint.  There was also slight 
subluxation of the proximal interphalangeal joint (PIP) 
joint.  The examiner reported that the veteran could easily 
touch the fingertips with his thumb and could flex his 
fingers to touch the four fingers to the palmar crease.  
There was a snapping sound on flexion at the DIP joint of the 
right middle finger.  There was also a flexion deformity at 
the DIP joint of the little finger, with about 30 degrees of 
flexion and an inability to fully extend the finger beyond 
30 degrees.  The veteran had normal dexterity and a strong 
grip, and could write legibly.  

A VA psychiatric examination was also conducted in July 1996.  
The veteran reported that he had small anxiety attacks, 
during which he became disoriented and at times aggravated.  
He indicated that the attacks tended to occur late in the 
evening and that he would become very agitated.  He stated 
that prior to going to bed or when he became very agitated, 
he would take a shower or a hot bath in the dark.  The 
veteran reported that he would also find himself pacing the 
house.  He indicated that during the attacks he feared death 
and felt as if he might be having a heart attack or a stroke, 
noting that the attacks were very scary for him.  He also 
stated that he isolated himself and that his sleep patterns 
varied with his stress level.  The veteran reported to the 
examiner that he sometimes felt depressed and nervous.  The 
examiner noted that the very appeared candid and polite and 
that he answered all questions regularly.  His eye contact 
was alert and his speech was normal and relevant.  The 
veteran was completely oriented and his memory was intact.  
His mood was euthymic and his affect was broad.  He denied 
any suicidal or homicidal ideation or psychotic symptoms.  
The veteran's impulse control was contained and his insight 
and judgment appeared to be fair.  No psychological testing 
was conducted.  The examiner's diagnosis was of panic 
disorder without agoraphobia.  

Pursuant to the Board's June 1998 Remand, VA psychiatric and 
orthopedic examinations were conducted in July 1998.  The 
psychiatric examiner indicated that the veteran was currently 
employed doing maintenance and janitorial work; the veteran 
denied having any major problems with his work.  The veteran 
reported having recurrent panic episodes with palpitations, 
smothering feelings, and hyperventilation, as well as a 
"generalized scary feeling."  However, he stated that he 
had had no panic episodes since beginning his current 
medication, approximately six or seven months previously.  He 
indicated that, before taking the medication, he would have 
panic attacks about every three months.  The veteran also 
reported that he had a bad temper and got aggravated easily 
when he had trouble with his right hand with cramping in the 
fingers.  In addition, he stated that he occasionally got 
depressed and felt tired and run-down, but had no major 
hopeless or helpless feelings.  He further indicated that he 
had occasional problems sleeping at night and had a tendency 
to worry over things.  No out-of-the-ordinary feelings, 
hallucination or delusions, or suicidal or homicidal ideation 
or plans were reported.  

The psychiatric examiner noted that the veteran was generally 
pleasant and cooperative, with appropriate flow and content 
of his conversation.  He was well oriented, but attention and 
concentration were impaired.  He had some difficulty with 
mental calculations, but his memory and recall and judgment 
were intact.  There was no evidence of any looseness of 
associations, flights of ideas, or pressured speech.  There 
were no obsessive thoughts or compulsive actions.  The 
examiner commented that the veteran had had problems with 
chronic generalized anxiety disorder with occasional panic 
attacks.  He indicated that the veteran's anxiety seemed to 
be mild and that it had not significantly affected his work 
or his social interactions, especially since he had begun 
using his current medication.  He noted that the veteran 
tended to get somewhat anxious and worried, especially when 
he had problems with his right hand and fingers.  The 
examiner assigned a GAF score of 75 on Axis V, adding that he 
did not feel that the veteran's psychiatric difficulties had 
significantly affected his initiative, flexibility, 
efficiency, and reliability.  

On orthopedic examination in July 1998, it was noted that the 
veteran occasionally had pain along the fourth and fifth 
metacarpals of the right hand on the ulnar side of the right 
wrist.  The pain occurred after repetitive work, as in 
painting a door.  The veteran described his job as a mixture 
of sweeping and mopping, with occasional minor carpentry, "a 
little bit, not much."  In addition to the pain, the veteran 
complained of occasional cramping in his hand.  He denied 
current medical treatment for the symptoms.  He indicated 
that he was right-handed, but that his symptoms did not 
disturb his writing.  The veteran also described a snapping 
sound at the PIP joint on flexion and extension of the 
finger, but said he could almost fully extend his little 
finger in the DIP joint.  He indicated that he had declined 
an offer of surgical repair of the finger because he could 
not afford the time off from work.  On examination, the 
veteran held his little and ring fingers flexed against his 
palm in the relaxed state, although he was perfectly capable 
of full extension, except for a few degrees in the DIP joint 
of his little finger.  On range of motion testing, the 
veteran lacked 30 degrees of full active extension of the DIP 
joint of the right little finger, although it could be 
passively extended to 0 degrees.  On flexing the right little 
finger, there was a "trigger finger" snapping of the PIP 
joint.  He could touch all fingertips with his thumb and 
could touch the palmar crease with all fingertips.  The 
veteran's grip was strong.  He had normal dexterity and his 
writing was quite legible.  The examiner noted that the 
veteran did not complain of pain on motion of the finger.  
The examiner further attributed the subluxation of the PIP 
joint of the right little finger and swan neck deformity and 
mallet deformity of the DIP joint, the slight limitation of 
extension of the DIP joint, and the trigger finger to the old 
dislocation of the right little finger, as well as the 
claimed cramping or pain on the ulnar side of the right hand.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claims are well 
grounded.  In addition, there is no indication that there are 
additional, unsecured records that would be helpful in this 
case.  Therefore, the Board has no further duty to assist the 
veteran in developing his claim.  38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Anxiety disorder, panic disorder, without agoraphobia

In evaluating psychoneurotic disorders, a significant degree 
of rating judgment is required.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by an appellant, or the categorization of the severity of 
impairment by a psychiatric examiner or treating physician is 
not determinative.  Rather, significant factors for 
consideration are those abnormalities of conduct, judgment 
and emotional reactions that produce impairment of earning 
capacity.  Time lost from work and decreased work efficiency 
are two of the most important determinants of disability.  
However, it must be shown that such occupational impairment 
is the result of the actual manifestations of the service-
connected disorder.  The objective findings and analysis of 
those findings, i.e., "actual symptomatology," are, 
therefore, afforded great emphasis in the evaluation of 
psychiatric disability.  38 C.F.R. §§ 4.126, 4.129 and 4.130 
(1998).  

Under the general rating formula for psychoneurotic 
disorders, a noncompensable evaluation is assigned when there 
are neurotic symptoms which may somewhat adversely affect 
relationships with others, but which do not cause impairment 
of working ability.  A 10 percent evaluation is warranted 
where there is emotional tension or other evidence of anxiety 
productive of mild social and occupational impairment.  Where 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
occupational impairment.  When the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate. A 100 percent evaluation requires 
either that (1) the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, or (2) that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
(3) that the veteran be demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9400 (1995).  

As stated above, the criteria for a 30 percent evaluation 
require "definite" social and occupational impairment.  In 
Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veteran's Appeals (Court) stated that the term 
"definite" is "qualitative" in nature, whereas the other 
terms used to rate mental disorders are "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner which would quantify the degree of 
impairment.

In a subsequent precedent opinion, VA's General Counsel 
concluded that "definite" should be construed as meaning 
"distinct, unambiguous, and moderately large in degree."  
As used in rating mental disorders, it represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation.  
38 U.S.C.A. § 7104(c).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (1998).  

In November 1996, the general rating formula for mental 
disorders was revised.  The following criteria were adopted:  
For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  For occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130.  

The United States Court of Veterans Appeals (Court) has held 
that when regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, the Board must 
consider the criteria in effect prior to and subsequent to 
November 1996 in evaluating the veteran's appeal.  In this 
regard, the Board notes that the RO's review of the veteran's 
claim included consideration of both criteria.  

The veteran has been afforded two psychiatric examinations in 
recent years, in July 1996 and July 1998.  The record also 
indicates that he was prescribed psychiatric medication for 
his anxiety disorder beginning in early 1998.  Although the 
veteran was requested in June 1998 to identify all physicians 
who had treated his psychiatric condition, no response was 
received from him.  As a result, no reports of any recent 
psychiatric treatment are of record.  

The July 1996 examiner noted that the veteran had periodic 
episodes of anxiety or panic attacks which were very scary 
for him and during which he would become quite agitated.  The 
examiner did not indicate the frequency of the attacks or the 
overall level of impairment due to the disorder, however.  At 
the time of the examination, though, few abnormal clinical 
findings were noted.  

The July 1998 examiner reported more detail regarding the 
current psychiatric symptomatology and the degree to which 
the service-connected psychiatric disability affected the 
veteran's ability to function socially and occupationally.  
The examiner noted that the veteran's recurrent panic 
attacks, which had occurred about every 3 months, included 
symptoms of palpitations, smothering feelings, and 
hyperventilation, as well as a "generalized scary feeling."  
In addition, the veteran reported that he got aggravated and 
occasionally depressed when he had problems with his right 
hand.  However, the examiner also noted that the veteran 
stated that he had had no panic attacks at all since he had 
begun taking psychotropic medication-for the previous 6-
7 months.  Few abnormal clinical findings were reported at 
that time (the veteran's attention and concentration were 
impaired and he had some difficulty with mental calculations) 
and the examiner characterized the veteran's anxiety as mild.  
Moreover, he indicated that the disorder had not 
significantly affected his work or his social interactions, 
particularly since beginning the medication.  The examiner 
assigned a GAF score of 75.  

The Board notes that a GAF score of 75 (71-80), as described 
in the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (3rd ed. revised and 4th ed.) 
(DSM-III-R and DSM-IV), contemplates transient symptoms, if 
they are present, and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after a family 
argument), with no more than slight impairment in social or 
occupational functioning.  A score from 61-70 correlates with 
some mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social or occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

It is apparent that the manifestations described by both 
examiners comport with the GAF score that was assigned by the 
1998 examiner, as described in DSM-III-R and DSM-IV.  
Although the evidence does show that the veteran has had 
panic attacks, those episodes are very infrequent and he has 
had none since he started taking his current medication, and, 
according to the most recent examiner, they are mild and do 
not significantly impair his social relationships or his 
ability to work.  Other than the reported panic attacks, the 
veteran has few psychiatric symptoms and they, too, appear to 
be mild and infrequent: occasional depression and 
"aggravation" when he has trouble with his right hand and 
occasional trouble sleeping and worry over things.  

The Board finds that the medical evidence does not reflect 
more than mild social or occupational impairment under the 
prior rating criteria; there is no evidence that the service-
connected psychiatric disability even approaches a level of 
impairment that is "more than moderate but less than rather 
large," as defined by VA's General Counsel, for which a 
30 percent rating would be warranted.  

Further, the evidence clearly shows that the disability has 
resulted in not more than mild or transient symptoms and also 
shows that his symptoms are controlled by continuous 
medication, as set forth in the revised rating criteria.  
While there is evidence that the veteran has panic attacks 
and periods of depressed mood (as listed in the revised 
criteria for a 30 percent rating), those manifestations are 
clearly mild and very infrequent and none of the other 
criteria for a 30 percent rating are present.  The Board 
finds that the disability picture described by the veteran's 
psychiatric symptoms does not more nearly approximate the 
criteria for a 30 percent rating under the revised rating 
criteria.  

Therefore, the Board concludes that the preponderance of the 
evidence reflects a disability level commensurate with not 
more than a 10 percent evaluation under both the rating 
criteria in effect prior to and subsequent to November 1996.  
38 U.S.C.A. § 5107(b).  Inasmuch as a 10 percent rating is 
currently in effect, an increased rating for anxiety disorder 
and panic disorder is not warranted at this time.  Therefore, 
an increased rating for anxiety disorder, panic disorder, 
without agoraphobia, is denied.  


Residuals of a dislocation of the right little finger

Ankylosis of the 4th or 5th finger of either hand is to be 
rated 0 percent disabling, except that extremely unfavorable 
ankylosis will be rated as amputation.  Code 5227.  
Amputation of the little finger without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto, 
will be rated at 10 percent.  Code 5156.

The rating schedule provides certain rules to be applied in 
rating disability of the fingers.  In this regard, ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
will be rated as amputation.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches of the median transverse fold of the palm; 
when so possible the rating will be for favorable ankylosis, 
otherwise unfavorable.  38 C.F.R. § 4.71a.  

There is no evidence of ankylosis of the veteran's right 5th 
finger.  The record indicates that on flexion of the finger, 
he is able to touch the palmar crease and he has almost full 
extension of the finger, only lacking some active extension 
of the distal interphalangeal joint.  Passive motion appeared 
to be full with the examiner noting the finger could be 
straightened to 180 degrees.  Moreover, the recent VA 
examiner noted that the veteran did not complain of any pain 
on motion of the finger.  The examiner also stated that the 
veteran had normal dexterity of the finger and his grip was 
strong and he indicated further that the disability did not 
impair his ability to write.  Clearly, the criteria for a 
compensable rating under the provisions of Code 5227 are not 
met.  

However, 38 C.F.R. § 4.40 states that a part that becomes 
painful on use must be regarded as seriously disabled.  The 
recent examiners have noted the veteran's complaint that he 
has occasional pain along the 4th and 5th right metacarpals 
and on the ulnar side of his right wrist, as well as 
occasional cramping in the area, particularly after 
repetitive work.  The most recent examiner indicated that 
those symptoms were probably due to the old dislocation and 
the examiner diagnosed subluxation of the proximal 
interphalangeal joint of the right little finger with some 
deformity involving the distal interphalangeal joint.  It is 
noted that the regulations state that the intent of the 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Given the fact that there is some 
limitation of motion and some instability of the proximal 
interphalangeal joint, § 4.59 must be applied and the veteran 
is entitled to the minimum compensable rating for the little 
finger disability;  accordingly, a 10 percent rating is 
warranted under Code 5227-5156. 


ORDER

An increased rating for anxiety disorder, panic disorder, 
without agoraphobia, currently evaluated 10 percent disabling 
is denied.  

An increased rating to 10 percent disabling for residuals of 
dislocation of the right little finger is granted, subject to 
the regulations governing the award of monetary benefits.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

